RESCRIPT
TANNER, P. J.
This is a bill in which the complainant alleges that the respondents were in its employ as drivers upon laundry routes; that they were established routes and that respondents learned the names and addresses of their customers while thus in their employ, and that having left their employ they are now taking advantage of their acquaintances with the customers of the plaintiff upon its established routes and have diverted said customers to their own advantage. The bill is heard upon petition for a preliminary injunction.
While this Court has heretofore ruled upon sufficient authority that equity will not restrain respondents under such circumstances from soliciting the- trade of their former employers, nevertheless, in view of the growing tendency in courts to grant equitable relief under such circumstances, and in view of the numerous applications to this Court in such cases, and in view of our own feeling that perhaps respondents should not under such circumstances be allowed to take advantage of the knowledge which they have1 gained in confidential relationship,, we feel that there should be a speedy review of the law upon this subject by a court of last resort and will therefore grant restraining order of sufficient breadth to prevent the further efforts of the respondents to divert the customers of their employers through acquaintanceship gained in their employ.
The respondents may at once, if they see fit, ask to have this ruling reviewed by the Supreme Court.
Preliminary injunction granted.